EXHIBIT NO. 10.2

 


CONSULTING AGREEMENT


 

THIS AGREEMENT is made and entered into this 20th day of May, 2005, by and
between Thomas Maun, a resident of Minnesota (“Consultant”), and Micro Component
Technology, Inc., a Minnesota corporation (the “Company”).

 

In consideration of the mutual terms and conditions contained herein, the
parties hereby agree as follows:

 

1.     Consulting Services.  Consultant shall act as the Chief Financial Officer
of the Company.  Consultant shall provide such services and perform such tasks
reasonably related to the foregoing as are assigned to him by the Company from
time to time.  Consultant will be available to work at least 20 hours per week
during the first three months of this Agreement, and 10 hours per week
thereafter.  Consultant shall use his best efforts and shall at all times
perform his services ably, diligently and in compliance with all known laws and
regulations.  Consultant shall have no authority over, and shall not be
responsible for payment of, payroll or payroll taxes, and shall not be a
“responsible person” as defined by the Internal Revenue code with respect to
nonpayment of any such trust fund taxes.

 

2.     Fees.  In consideration of his performance of services under this
Agreement, the Company shall pay Consultant a fee of $50.00 per hour worked. 
Consultant shall submit hours worked to the Company and Company shall pay within
5 working days of submission that this Agreement is in effect.  Consultant shall
be reimbursed for reasonable and customary out of pocket expenses including
mileage as incurred at the standard IRS rates.

 

1

--------------------------------------------------------------------------------


 

3.     Status of Consultant.  Consultant is an independent contractor and not an
employee.  Nothing in this Agreement shall be construed to create any other type
of relationship between the parties.  Consultant shall not be eligible for
coverage under any of the Company’s employee benefit plans, except that Company
shall maintain family coverage for employee under Company’s group health
insurance plan. Consultant shall not be eligible for workers’ compensation
benefits from the Company or its insurer.

 

4.     Tax Matters.  The Company shall not withhold federal or state income
taxes on any fees paid to Consultant and shall not pay FICA or any other payroll
tax on any fees paid to Consultant.  Consultant understands that it is his
obligation to pay income taxes and self-employment taxes on the fees paid by the
Company and he agrees to indemnify and hold the Company harmless against any
such taxes or any interest or penalties payable therewith.

 

5.     Term and Termination.  This Agreement shall become effective as of the
date hereof, and shall continue for a term of six months thereafter.  It shall
renew on a monthly basis thereafter until one party gives the other thirty days
written notice of non-renewal.  Prior to that time, this Agreement may be
terminated as follows:  (a) by the Company at any time in the event of
Consultant’s death or disability, (b) by either party at any time upon 30 days
advance written notice to the other party, or (c) by either party at any time in
the event of a breach by the other party of any material term or condition
contained herein, or (d) by Consultant immediately if he determines that the
Company is unable to pay its obligations in the normal course.

 

2

--------------------------------------------------------------------------------


 

6.     Confidential Information.  Consultant acknowledges that he has no
ownership in and agrees to maintain the confidentiality and refrain from any
unauthorized use of any trade secrets, confidential information or other
proprietary data of the Company, including but not limited to manuals, marketing
plans, pricing policies, financial statements or other information.  Upon
termination of this Agreement, or earlier upon the Company’s request, Consultant
shall return all documents or other tangible materials which contain such
information, including all copies or excerpts thereof.  The provisions of this
section 6 shall expressly survive termination or expiration of this Agreement.

 

7.     Noncompetition.  For the term of this Agreement, Consultant shall not,
directly or indirectly, whether as consultant, employee, director, stockholder,
proprietor, partner or creditor of any entity, engage in the State of Minnesota
in any business substantially similar, in whole or in part, to the business of
the Company.

 

8.     Assignment.  This Agreement may not be assigned by either party without
the advance written consent of the other party.  Subject to the foregoing, this
Agreement shall be binding upon, and inure to the benefit of, the heirs,
representatives, successors, and permitted assigns of the parties.

 

9.     Interpretation and Amendment.  This Agreement shall be interpreted in
accordance with Minnesota law.  This Agreement constitutes the entire agreement
of the parties on the subject matter hereof, superseding any prior oral or
written agreements.  This Agreement can be amended or modified only in a writing
signed by the party to be bound.

 

3

--------------------------------------------------------------------------------


 

10.                                               Indemnification.  During the
term of this Agreement, Company shall indemnify Consultant to the fullest extent
permissible under Minnesota statutes section 302A.521 against liability, claims
or losses arising against Consultant by reason of Consultant’s official capacity
as Chief Financial Officer of Company.  Further, during the term of this
Agreement, Company will maintain directors and officers liability insurance
equivalent to that which it has in force as of the date of this Agreement, and
will, at all time, list Consultant as one of the insured officers.

 

11.                                               Option.  The 90 day exercise
period upon termination in the option grants to Consultant under Company’s stock
option plan, shall not be deemed to begin until the termination of this
Agreement for any reason.

 

IN WITNESS WHEREOF, the parties have caused the execution of this Agreement as
of the day and year first above written.

 

 

 

/s/ Thomas P. Maun

 

 

Thomas Maun

 

 

 

Micro Component Technology, Inc.

 

 

 

By: /s/ Roger E. Gower

 

 

Its: Chief Executive Officer

 

4

--------------------------------------------------------------------------------